Citation Nr: 0804263	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to legal recognition as the 
veteran's surviving spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was a prisoner of war from April 1942 to August 1942, was in 
no casualty status from August 1942 to February 1945, and had 
service with the regular Philippine Army from February 1945 
to June 1946.  The veteran also had active service from 
August 1946 to July 1948.  The appellant seeks legal 
recognition as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
appellant's previously denied claim of entitlement to legal 
recognition as the veteran's surviving spouse.  In August 
2007, the appellant testified before the Board at a hearing 
that was held at the RO.  


FINDINGS OF FACT

1.  Entitlement to legal recognition as the veteran's 
surviving spouse was denied in a September 1999 decision.  
The RO declined to reopen the claim in a December 2001 
decision.  The appellant did not appeal either decision.

2.  Evidence received since the December 2001 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1999 and December 2001 decisions that 
respectively denied legal entitlement to VA benefits and 
declined to reopen the previously denied claim are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to legal recognition as the veteran's 
surviving spouse.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in September 1999 and 
December 2001, the RO denied and declined to reopen the 
appellant's claim of entitlement to legal recognition as the 
veteran's surviving spouse.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the decisions became final because the appellant did 
not file a timely appeal.

The claim for legal entitlement to VA benefits may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen her claim in May 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of a copy of a January 1963 court-ordered 
legal separation of the veteran and R. Vistaya, his first 
wife, a copy of a September 1969 certificate of marriage of 
the appellant and the veteran, a copy of a January 1992 
certificate of marriage of the appellant and R.W., his third 
wife, and an August 1999 opinion formally finding that the 
appellant did not meet the criteria for legal recognition as 
the veteran's surviving spouse as there was a legal 
impediment to marriage at the time of her 1969 marriage to 
the appellant in that Philippine law did not permit divorce 
at the time of the veteran's January 1963 separation, and 
that the veteran accordingly remained married to his first 
wife until the time of her death in October 1978.  The 
veteran's third marriage to R.W., was therefore valid, and 
R.W. was legally entitled to recognition as the veteran's 
surviving spouse.  Evidence of record also included several 
affidavits attesting that the appellant was a legal resident 
of Barangay province, and that she was in need of financial 
assistance, and personal statements submitted by the 
appellant.  As there was no evidence demonstrating that the 
appellant was legally entitled to recognition as the 
veteran's surviving spouse, the RO determined that the 
appellant was not legally entitled to VA benefits.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of her application to reopen the claim, the 
appellant submitted copies of evidence already of record at 
the time of the last prior denials, including the certificate 
of her marriage to the veteran, and the copy of his legal 
separation from his first wife.  Newly submitted evidence 
included new affidavits attesting that the appellant was a 
legal resident of Barangay province, and that she was in need 
of financial assistance, and the appellants own statements, 
wherein she alleges entitlement to legal recognition as the 
veteran's surviving spouse.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the copies of 
evidence already of record at the time of the last prior 
denials cannot serve as a basis for reopening the claim as 
this evidence was already of record and is thus duplicative.  
Duplicative evidence does not constitute evidence that raises 
a reasonable possibility of substantiating the claim.  The 
claim for entitlement to legal recognition as the veteran's 
surviving spouse therefore cannot be reopened on the basis of 
that evidence.  38 C.F.R. § 3.156(a).  

Next, while the additionally submitted affidavits affirm that 
the appellant is in need of financial assistance, these 
records do not demonstrate that the appellant is legally 
entitled to recognition as the veteran's surviving spouse.  
Accordingly, they are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claim for entitlement to legal recognition as the veteran's 
surviving spouse therefore cannot be reopened on the basis of 
this evidence.  38 C.F.R. § 3.156(a).  

Finally, the claim may not be reopened on the basis of the 
statements submitted by the appellant herself.  The 
appellant's statements are new but not material.  The 
appellant is not competent to satisfy the requirements for 
legal recognition as the veteran's surviving spouse.  
Additionally, the appellant's statements are mainly 
cumulative of those considered at the time of the last final 
decision on this issue.

Although the appellant has submitted new evidence that was 
not before the RO in December 2001, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
appellant is entitled to legal recognition as the veteran's 
surviving spouse.  Therefore, the new evidence is not 
material.  Thus, the claim for entitlement to legal 
recognition as the veteran's surviving spouse is not reopened 
and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, prior to the initial denial of his claim, the RO did 
not provide the appellant with any notice of the information 
and evidence necessary to substantiate her claim, nor did it 
inform her of any information or evidence concerning 
entitlement to legal recognition as the veteran's surviving 
spouse that VA would seek to obtain on her behalf, nor of any 
evidence and information that she was expected to provide.  
The letter notifying her of the denial of her claim 
additionally did not inform her of the requirements of 
38 C.F.R. § 3.203(a)(c) or § 3.41, that is, that she could 
have submitted evidence, supporting her status.  
Additionally, the RO did not inform the appellant as to the 
notice requirements as defined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  As a result, the notice provided to the 
appellant failed to satisfy all of the requirements set forth 
in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  These 
errors are presumed prejudicial unless the purpose of the 
notice requirements was not frustrated.  The purpose of the 
notice requirements is not frustrated where it is 
demonstrated that (1) any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  38 U.S.C.A. § 7261(b)(2); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

In this case, the Board finds that the notice errors were not 
prejudicial because benefits could not have been awarded as a 
matter of law.  Because the appellant is currently ineligible 
for VA benefits as a matter of law based upon a legal 
impediment to her marriage to the veteran, she was not 
prejudiced by the section 5103(a) or Kent notice errors.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (the 
purpose of 38 U.S.C.A. § 5103(a) notice is not frustrated, 
and thus, the claimant is not prejudiced, when the benefit 
sought cannot be awarded as a matter of law); Valiao v. 
Principi, 17 Vet. App. 229 (2003) (notice error was 
nonprejudicial where appellant was not entitled to benefits 
as a matter of law).  In this case, there is no prejudice 
because based on the legal impediment to marriage, there are 
presumably no documents that the appellant could submit to VA 
that would show her entitlement to legal recognition as the 
veteran's surviving spouse.  Palor v. Nicholson, 21 Vet. App. 
329 (2007).  Furthermore, there is no indication that 
additional evidence that meets these requirements exists, or 
that the information upon which the August 1999 decision 
finding a legal impediment to marriage was erroneous or 
incomplete.  See Canlas v. Nicholson, 21Vet. App. 312 (2007) 
(in regard to Philippine service, duty to assist requires VA 
to obtain records relevant to the adjudication of a claim 
where the qualifying service is in doubt and the claimant 
adequately identifies such records to the Secretary); 
Sarmiento v. Brown, 7 Vet. App. 80 (1994) (remanding where 
the veteran asserted that VA sought certification of his 
service with erroneous spelling of his first name).  Thus, in 
this case, given the binding nature of the finding of a legal 
impediment to marriage, a remand for further development 
could not possibly change the outcome of the decision, and it 
is not prejudicial to proceed to finally decide the issue 
discussed in this decision.  Valiao v. Principi, 17 Vet. App. 
229 (2003).


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to legal recognition as the veteran's surviving 
spouse has not been submitted, therefore the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


